FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10316

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00731-SRB

  v.
                                                 MEMORANDUM*
JUAN FRANCISCO TORRECILLAS-
TORRES, a.k.a. Kiko, a.k.a. Francisco
Torrecillas-Torres,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Juan Francisco Torrecillas-Torres appeals from the district court’s judgment

and challenges his guilty-plea conviction and 120-month sentence for conspiracy


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Torrecillas-Torres’s request
for oral argument is denied.
to possess with intent to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(viii), 846. Pursuant to Anders v. California, 386 U.S. 738

(1967), Torrecillas-Torres’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record.

Torrecillas-Torres has filed a pro se supplemental brief. No answering brief has

been filed.

      Torrecillas-Torres has waived his right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly

dismiss the appeal. See id. at 988.

      Torrecillas-Torres’s contention that the appeal waiver is unenforceable is

unpersuasive. We decline to consider Torrecillas-Torres’s claim of ineffective

assistance of trial counsel because the record is insufficiently developed to evaluate

that claim on direct appeal, and Torrecillas-Torres’s legal representation was not so

inadequate as to obviously deny his right to counsel. See United States v. Rahman,

642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.


                                           2                                       13-10316